Citation Nr: 1720841	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-31 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1963 to June 1987, to include service at Takhli Air Force Base (AFB), from June 26, 1968, to June 26, 1969, Korat STAFB, Thailand, in October 1970, and service in the Republic of Vietnam from June to September, 1970. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, in pertinent part, denied entitlement to service connection for prostate cancer associated with herbicide exposure.  Jurisdiction of the claim currently lies with the RO in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The totality of the evidence is evenly balanced as to whether the Veteran served in the Republic of Vietnam and was exposed to Agent Orange or other herbicides during the Vietnam Era.  

2. The Veteran has prostate cancer associated with herbicide exposure in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, claimed as the result of herbicide exposure, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

I.  Pertinent Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis 

The Veteran has a diagnosis of prostate cancer.  See October 2002 private medical records from Dr. P. J. O. at P.H...  The first element of a current disability for granting service connection has been met.

A Veteran who served in the Republic of Vietnam during the Vietnam Era, January 9, 1962 to May 7, 1975, is presumed to have been exposed to Agent Orange or other herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  Prostate cancer is a recognized presumptive disease set forth in 38 C.F.R. § 3.309(e), pertaining to herbicide exposure. 

The Veteran contends that service connection is warranted for prostate cancer.  The Veteran contends that he was assigned to the APO San Francisco 96307 and, between assignments with the 410 Combat Special Group, KI Sawyer AFB, Michigan and 42nd TEMS Takhli RTAFB, Thailand, he was transferred to Tan Son Nhut AFB in the Republic of Vietnam, in June 1970, on a single-person order, remaining there until approximately September 1970.  He noted in his statements that, after his arrival to Vietnam, Chief Master Sergeant Q., from the Pacific Air Command Headquarters, directed him to be transferred to Takhli, Thailand for further temporary assignment to CCK AFB, Taiwan.  He stated his responsibility there was to implement the Joint Uniform Military Pay System (JUMPS).  

Military personnel records confirm that the Veteran served in the Republic of Vietnam, but the exact tour dates are not clear.  See VA 21-3101 Request for Information response.  His discharge form (DD 214) includes the following decorations and medals related to service in Vietnam: National Defense Service Medal; Air Force Overseas Long Tour Ribbon; Air Force Overseas Short Tour Ribbon with one bronze oak leaf cluster; Vietnam Service Medal with one silver and two bronze service stars; Republic of Vietnam Gallantry Cross with Palm Device; and the Republic of Vietnam Campaign Medal.  

The Veteran stated in his Congressional Correspondence letter that he spent several days at Tan Son Nhut AFB before receiving orders for a temporary assignment.  He marked "yes" on his claim form when asked "Did you serve in Vietnam?"  The Board finds his testimony that he was at Tan Son Nhut AFB, Vietnam implementing the JUMP system credible.   Based on the information provided, the Board finds that the evidence is in equipoise as to his service in the Republic of Vietnam from June to September 1970 and the second element of service connection is warranted.  

As it has been determined that the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange or other herbicides as a result of his service in Vietnam.  38 U.S.C.A. § 1116(f) (West 2014).  Given the evidence of record from the response to the VA 21-3101 Request for Information, and resolving reasonable doubt in the Veteran's favor, the Board finds that his current prostate cancer is a result of his exposure to Agent Orange or other herbicides in Vietnam.  Entitlement to service connection for prostate cancer as due to exposure to Agent Orange or other herbicides is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


ORDER

Service connection for prostate cancer, claimed as the result of herbicide exposure, is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


